DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 10 after “wherein the” delete “aging is conducted in the loess room emitting far-infrared rays” and insert “loess room emits far-infrared rays, and” in order to place the claim in better grammatical form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In line 3, the limitation “water content of 25 to 35% by weight” is not supported by the specification. There is no indication that the percentages disclosed are intended to be on a weight basis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 13 the limitation “original taste of each of whole grains” renders the claim indefinite since the specification only states the same phrase but does not provide further indication of what feature(s) are encompassed by the limitation “original taste”. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (e.g. composition of specific compounds), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear which feature(s) of the “original taste” Applicant intends to claim as being retained during aging. It is also unclear what is meant by “each of whole grains”.
Claims 3-7 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US 2003/0064132 A1) in view of Bon Appetit NPL, Song (KR 200415849 Y1) and Jun (US 6,210,734 B1).
Citations to Song are made with respect to the translation provided in this Office Action.
Regarding claim 1, Satake et al. teaches a process for treating germinated brown rice (abstract) comprising soaking brown rice to reach a water content of 30-33% by weight and subsequently allowing the rice to germinate (paragraph 14), heating and cooking the rice at a temperature of 60oC or higher (paragraphs 15-16), and drying the cooked whole grains at a temperature of 40oC (paragraph 26).
Regarding the claimed germ size and duration of drying, it would have been readily obvious to one of ordinary skill in the art to germinate the rice to said size range and dry for 7-8 hours since the reference already teaches germination and drying, where the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired flavor, texture/mouthfeel, moisture content, and nutritional profile (paragraph 4).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Satake et al. does not teach the soaking is done in salt water. 
Bon Appetit NPL teaches that salting water used to cook the rice adds flavor (page 2 “Not adding salt”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake to add salt to the soaking water in order to similarly flavor the rice, where salting during the soaking step would facilitate penetration of the salt further into the rice granules for more uniform distribution, and to simplify the process by combining two steps (soaking and salting) into a single step.
Satake does not teach aging the whole grain in a loess room as claimed.
Song teaches a food storage box for storing grains (page 3 first line noted “81”), where it is known that using containers comprising loess promote health, prevent deterioration, and neutralize anions to prevent spoilage (page 3 lines 98-103), as well as maintaining the “original taste” (page 3 lines 107-110). Storing is construed to be a type of “aging”. The reference further teaches the container can be placed in an enclosure 10 which also contains loess 20 within interior space 12 (figures 1-8; page 5 first to fourth lines). Therefore, the reference is construed to teach a type of “loess room”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake to store/age the dried whole grains in a loess room emitting far-infrared rays as claimed since the prior art acknowledges that foods such as grains can be stored in “loess rooms” emitting far-infrared rays, and therefore as a matter of manufacturing preference for the particular type/method of storage, and in order to impart/provide the same benefits as those disclosed to be known by Song.
Satake does not teach roasting the aged whole grain at a temperature of 200-220oC for 10-15 minutes without oil or additives to form a carbonized layer having a predetermined thickness.
Jun teaches a method for treating rice (abstract) comprising soaking the rice in water at 25-35oC for 12-24 hours to germinate the rice, storing the rice at -1 to 5oC for 1-5 days (aging), cooking the rice at 90-110oC for 30-35 minutes (column 3 lines 22-31, 50-51 and 60-65), drying with hot air (column 4 lines 17-18), fermenting (aging) the  dried rice (column 5 lines 7-9), and further drying with hot air at 200-300oC for 5-10 minutes to carbonize the rice bran and obtain a rice having a bitter smell removed (column 5 lines 21-30; claims 1 and 6). Since the hot air drying is performed at the same temperatures and yields a similarly carbonized layer, said drying is construed to be a type of roasting process.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Satake to toast the whole grain to form a carbonized layer of predetermined thickness as claimed since the prior art acknowledges the process for treating rice, and therefore as a matter of manufacturing choice in order to sufficiently heat the rice to remove the bitter smell, to obtain a rice having a desired flavor, aroma, smell, and/or texture/mouthfeel, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to the factors stated above.
Satake et al. does not teach storing the grain in a sealed container.
However, the combination of said reference with Song above teaches grains can be stored and/or matured in a loess container, where Song further teaches the container can be closed with a lid 2 or stopper 14 (figures 1-2 and 4-5; page 5 lines 181-186).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Satake to store the processed grain in a sealed container, such as the loess container of Song, in order to provide an environment of prolonged contact such that the loess can further impart the benefits disclosed by Song (page 5 lines 185-189).
Regarding claim 4, Satake et al. teaches heating the whole grain with steam (paragraph 14).
Regarding claim 5, the combination applied to claim 1 above teaches carbonizing but does not specify a thickness of the carbonized layer.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake et al. to carbonize the rice to the claimed depth based on desired flavor profile or mouthfeel/texture.
Regarding claim 6, Satake et al. does not teach cooking and drying for 3 to 5 times. However, the reference teaches heating and drying multiple times (paragraphs 15, 21, 24 and 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake et al. to cook and dry the rice 3-5 times since the disclosure does not indicate the particular number of cook/dry cycles is critical, and thus as a matter of manufacturing preference to obtain a final product having a desired flavor, texture/mouthfeel, and nutritional profile.
Regarding claim 7, Kim teaches frying as recited in the combination applied to claim 1 above. 
Regarding freezing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake et al. to freeze the rice in order to facilitate storing the rice during times of low product demand or if a process stoppage occurs (e.g. maintenance).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US 2003/0064132 A1) in view of Bon Appetit NPL, Song (KR 200415849 Y1) and Jun (US 6,210,734 B1) as applied to claims 1 and 4-7 above, and further in view of Frere et al. (US 2013/0202759 A1).
Regarding claim 3, Satake et al. does not teach repeatedly spraying salt water and drying as claimed. 
Frere et al. teaches a process of spraying conditioned water comprising chloride salt to germinating cereal grain (paragraph 4), where the spray can be applied multiple times (paragraphs 49-50; tables 1-2), and where the treatment increases the yield of the malting process (paragraph 47), construed to be a type of “aging” as said process requires time. It is noted that the grain would naturally dry at least some degree between each spraying process.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Satake et al. to repeatedly spray salt water on and dry the rice as it is aging since the prior art teaches spraying grains with salt water during an “aging” step such as malting increases the yield, where the prior art combination teaches a similar process of aging rice in a loess room, and therefore in order to use a known technique to improve similar methods in the same way KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), to further flavor the rice as desired, to prevent excessive drying during aging, and since there is no evidence of record that the process is critical or yields unexpected results, and therefore as a matter of manufacturing preference.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-7 have been considered, but are directed to the new limitation in amended claim 1. The limitation necessitated new grounds of rejection. Kim is no longer relied on, and Bon Appetit NPL, Song et al., and Frere et al. are incorporated into the current prior art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792